B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re       Latrikunda Transport Services, LLC                                                               Case No.      4:19-bk-01661
                                                                               Debtor(s)                      Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                 318.75/hr
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

In return for the above disclosed fee, I have agreed to render legal services for all aspects of the bankruptcy case, Including:

       Analysis of the Debtor's financial situation, and rendering advice to the Debtor in
       determining whether to file a petition in bankruptcy; Preparation and filing of any petition, schedules, statement of affairs
       and plan which may be required; Representation of the Debtor at the Meeting of Creditors and at a Confirmation
       Hearing, and any adjourned hearings thereof;

       [Other provisions as needed]
       Exemption planning; review and advice regarding secured creditor claims, client        assisting firm in preparation of
       schedules and statements of financial affairs,     preparation of client for meeting of creditors. Attorney may be the
       attorney of    record for another attorney as scheduling permits), analysis and discussing            options to execute
       reaffirmations vs. retaining collateral with payments (if Chapter 7 case).

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               N/A
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 19, 2019                                                        /s/ Pernell W. McGuire
     Date                                                                     Pernell W. McGuire 015909
                                                                              Signature of Attorney
                                                                              Davis Miles McGuire Gardner, PLLC
                                                                              40 E. Rio Salado Parkway, Suite 425
                                                                              Tempe, AZ 85281
                                                                              (480) 733-6800 Fax: (480) 733-3748
                                                                              azbankruptcy@davismiles.com
                                                                              Name of law firm



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 4:19-bk-01661-BMW                               Doc 8 Filed 02/21/19 Entered 02/21/19 11:27:14                            Desc
                                                                 Main Document    Page 1 of 1
